DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 10, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fales et al (U.S. 2007/0051948), and further in view of Guldi et al (U.S. 2009/0102501)

Regarding claim 10.  Fales et al discloses a method for fabricating a semiconductor structure, the method comprising:
forming at least one device active region (FIG. 2A, item 240) in a die area (FIG. 2A, item 216) of a substrate (FIG. 2A, item 204), and forming at least one first test active region (FIG. 2A, item 200) and at least one second test active region external (FIG. 2A, item 200’) to the die area (FIG. 2A, item 216) of the substrate (FIG. 2A, item 204); and
forming at least one device gate region ([0023-25], devices 240 similar to test devices 220. test devices 220 are transistors with channels with corresponding gates.) on the device active region (FIG. 2A, item 240), at least one first test gate region (FIG. 1B, item 136; [0022], i.e. for example, in FIG. 2B each test device 220 is substantially the same as transistor 144 of FIGS, 1A and 1B, but with different offsets) on the first test active region ([0025], i.e. each test structure 200, 200' of FIG. 2A in which test devices 220 are transistors. Transistors with channels with corresponding gates.) and at least one second test gate region (FIG. 1B, item 136; [0022], i.e. for example, in FIG. 2B each test device 220 is substantially the same as transistor 144 of FIGS, 1A and 1B, but 
 a second direction (FIG. 2B, item X) perpendicular (FIG. 2B, first direction is perpendicular to second direction) to the first direction (FIG. 2B, item Y),
Fales et al fails to explicitly disclose the first test gate region is formed such that the first test gate region comprises a body portion crossing the first test active region and a pad portion connected to the body portion of the first test gate region, the body portion of the first test gate region is adjacent to the pad portion of the first test gate region when moving in a first direction, the body portion of the first test gate region has a first width extending in a second direction perpendicular to the first direction, the pad portion of the first test gate region has a second width extending in the second direction, the first width is different than the second width, the second test gate region is formed such that the second test gate region comprises a body portion crossing the second test active region and a pad portion connected to the body portion of the second test gate region, 
the body portion of the second test gate region has a third width extending in the second direction, the pad portion of the second test gate region has a fourth width extending in the second direction, the third width is different than the fourth width,
the body portion of the first test gate region and the body portion of the second test gate region are equal in area, and the pad portion of the first test gate region and the pad portion of the second test gate region are different in area, and 

However, Guldi et al teaches the first test gate region (FIG. 5, first test gate region) is formed such that the first test gate region (FIG. 5, first test gate region) comprises a body portion (FIG. 5, first test gate body portion) crossing the first test active region (FIG. 5, 410 on left side) and a pad portion (FIG. 5, first test gate pad portion) connected to the body portion (FIG. 4, first test gate body portion) of the first test gate region (FIG. 5, first test gate region),
the body portion (FIG. 5, first test gate body portion) of the first test gate region (FIG. 4, first test gate region) is adjacent to the pad portion (FIG. 5, first test gate pad portion) of the first test gate region (FIG. 5, first test gate region) when moving in a first direction (FIG. 5, first direction) 
the body portion (FIG. 5, first test gate body portion) of the first test gate region (FIG. 5, first test gate region) has a first width (FIG. 5, width w1) extending in a second direction (FIG. 5, second direction) perpendicular (FIG. 5, first direction is perpendicular to second direction) to the first direction (FIG. 5, first direction), 
the pad portion  (FIG. 4, first test gate pad portion) of the first test gate region  (FIG. 4, first test gate region) has a second width (FIG. 5, width w2) extending in the second direction (FIG. 5, second direction),
the first width (FIG. 5, width w1) is different than the second width (FIG. 5, width w2),

the body portion (FIG. 5, second test gate body portion) of the second test gate region (FIG. 5, second test gate region) has a third width (FIG. 5, width w3) extending in the second direction (FIG. 5, second direction),
the pad portion (FIG. 5, second test gate pad portion) of the second test gate region (FIG. 5, second test gate region) has a fourth width (FIG. 5, width w4) extending in the second direction (FIG. 5, second direction),
the third width (FIG. 5, width w3) is different than the fourth width (FIG. 5, width w4),
the body portion (FIG. 5, first test gate body portion) of the first test gate region (FIG. 5, first test gate region) and the body portion (FIG. 5, second test gate body portion) of the second test gate region (FIG. 5, second test gate region) are equal in area (FIG. 5, shows that the first and second body portions have the same width and height), and 
the pad portion (FIG. 5, first test gate pad portion) of the first test gate region (FIG. 5, first test gate region) and the pad portion (FIG. 5, second test gate pad portion) of the second test gate region (FIG. 5, second test gate region) are different in area ([0031], i.e. FIG. 5 illustrates a portion of an exemplary semiconductor test structure 500 

    PNG
    media_image1.png
    497
    1087
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for fabricating a semiconductor structure as disclosed in Fales et al with the pad portion of the first test gate region and the pad portion of the second test gate region are different in area as disclosed by Guldi et al.  The use of semiconductor test structure including one or more asymmetric active region jogs in an active region, high stress corners of the active region and one or more gate electrodes extended over the active region onto the field oxide region in Guldi et al provides for electron beam testable semiconductor test structures for detecting emissions from the semiconductor test structure for determining a gray level value (GLV) from the emissions, and identifying a defect by the determined GLV (Guldi et al, [0005]).


Regarding claim 13.  Fales et al in view of Guldi et al discloses all the limitations of the method of claim 10 above.
Fales et al further discloses wherein the device active region, the first test active region, and the second test active region are formed using the same recipe ([0029], i.e. ICs containing devices similar to the test devices and made using the same technology and processes used to make the test devices).

Regarding claim 14.  Fales et al in view of Guldi et al discloses all the limitations of the method of claim 10 above.
Fales et al further discloses wherein the device gate region, the first test gate region, and the second test gate region are formed using the same recipe ([0029], i.e. 

Regarding Claim 15.  Fales et al in view of Guldi et al discloses all the limitations of the method of claim 10 above.
Fales et al further discloses wherein the first test active region and the second test active region are formed in at least one scribe region of the substrate ([0020], i.e. each test structure is located in a kerf between adjacent die regions).

Regarding claim 16. Fales et al in view of Guldi et al discloses all the limitations of the method of claim 10 above.
Guldi et al further discloses wherein the first test gate region (FIG. 5, first test gate region) is formed on the first test active region (FIG. 5, item 510) in a position such that the first test active region (FIG. 5, item 510) is asymmetric (examiner notes that active region on right side of first gate region is asymmetric to an active area on left side of the first gate region) to the first test gate region (FIG. 5, first test gate region).
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 

Regarding claim 17. Fales et al in view of Guldi et al discloses all the limitations of the method of claim 16 above.
Guldi et al further discloses wherein the second test gate region (FIG. 5, second test gate region) is formed on the second test active region (FIG. 5, item 510) in a position such that the second test active region (FIG. 5, item 510) is asymmetric (examiner notes that active region on right side of second gate region is asymmetric to an active area on left side of second gate region) to the second test gate region (FIG. 5, second test gate region).
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Fales et al (U.S. 2007/0051948) in view of Guldi et al (U.S. 2009/0102501) as applied to claim 10 above, and further in view of Sultan et al (U.S. 2009/0102501)
Regarding claim 34.  Fales et al in view of Guldi et al discloses all the limitations of the method of claim 10 above.
Fales et al further discloses further comprising forming at least on third test active region; and 
forming at least one third test gate region (FIG. 1B, item 124; [0022], i.e. for example, in FIG. 2B each test device 220 is substantially the same as transistor 144 of FIGS, 1A and 1B, but with different offsets) on the third test active region (FIG. 2B, item (0,0)),
Fales et al fails to explicitly disclose wherein the first test gate region and the third test gate region are equal in area 
However, Sultan et al teaches wherein the first test gate region (FIG. 2, item 210(A)) and the third test gate region (FIG. 2, item 220(A)) are equal in area ([0027], i.e. so as to keep the areas of the regions of intersection (i.e. the channel regions)) substantially constant).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for fabricating a semiconductor structure as disclosed in Fales et 
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Fales et al (U.S. 2007/0051948) and  Guldi et al (U.S. 2009/0102501) and Sultan et al (U.S. 2009/0102501) as applied to claim 34 above, and further in view of Look et al (U.S. 2003/0049872),

Regarding claim 35. Fales et al and Guldi et al and Sultan et al discloses all the limitations of the method of claim 34 above.
Fales et al further discloses wherein:
the third test gate region (FIG. 1B, item 124) of (FIG. 2B, item (-5,-5))) neighbors the first test gate region (FIG. 1B, item 124 of FIG. 2B, item (-5,0)) in the second direction (FIG. 2B, item X),
the second test gate region (FIG. 1B, item 124 of FIG. 2B, item (0,0)) neighbors the first test gate region (FIG. 1B, item 124 of FIG. 2B, item (-5,0)) in the first direction (FIG. 2B, item Y),
a first test drain region of the first test active region (FIG. 2B, item (-5,0)) and a second test drain region of the second test active region (FIG. 2B, item (0,0)),
and the first test drain region of the first test active region (FIG. 2B, item (-5,0)) and a third test drain region of the third test active region (FIG. 2B, item (-5,-5)).
Fales et al fails to explicitly discloses first test drain region and a second test drain region are equal in area; and the first test drain region and a third test drain region are different in area.
However, Guldi et al teaches a first test drain region (FIG. 1, first test drain region) and a second test drain region (FIG. 1, second test drain region) are equal in area (FIG. 1, item W3 x W4); 

    PNG
    media_image2.png
    766
    1087
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for fabricating a semiconductor structure as disclosed in Fales et al with the first test drain region and the second test drain region are equal in area as disclosed by Guldi et al.  The use of bent at 90° to form 'gate electrode turns over field dielectric regions' 118, wherein the bent gate electrode 118 of the gate electrode 112 can be in close proximity to the active region 110 in Guldi et al provides for electron beam testable semiconductor test structures for detecting emissions from the semiconductor test structure for determining a gray level value (GLV) from the emissions, and identifying a defect by the determined GLV (Guldi et al, [0005]).
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
Fales et al and Guldi et al and Sultan et al fail to explicitly disclose the first test drain region and a third test drain region different in area.
However, Look et al teaches wherein the first test drain region (FIG. 11, item 1131L) and the third test drain region (FIG. 11, item 1132L) are different in area (FIG. 11; [0081], i.e. Test structures 1101L-1103L are configured such that distance dL3 is greater than distance dL2 by a specific increment dx, and distance dL2 is greater than distance dL1 by the same specific increment dx).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for fabricating a semiconductor structure as disclosed in Fales et al with the wherein the first test drain region and the third test drain region are substantially different in area as disclosed by Look et al.  The use of Test structures 1101L-1103L are configured such that distance dL3 is greater than distance dL2 by a specific increment dx, and distance dL2 is greater than distance dL1 by the same 
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Allowable Subject Matter
Claims 22-26, 28-29, 33, 37-39, and 41 allowed.

With respect to independent claim 22,  there is no teaching, suggestion, or motivation for the combination in the prior art for the second test drain region and the fourth test drain region are equal in area.

With respect to independent claim 29,  there is no teaching, suggestion, or motivation for the combination in the prior art for the fifth test gate region and the third test gate region are equal in area.

Response to Arguments
Applicant's arguments filed October 04, 2021 have been fully considered but they are not persuasive. 
Regarding claims 10, 13-17, 34, 35, Applicant argues:
Claims 10 and 13-17 are rejected under 35 U.S.C. § 103 as allegedly being 
unpatentable over Fales et al., U.S. Publication 2007/0051948 (hereinafter "Fales"), in view of Guldi et al., U.S. Publication 2009/0102501 (hereinafter "Guldi'). Withdrawal of this rejection is respectfully requested for at least the following reasons. 
Independent claim 10 recites, "wherein ... an area of the first test active region that is overlapped by the body portion of the first test gate region is equal to an area of 
 
the second test active region that is overlapped by the body portion of the second test gate region." For at least the reasons agreed upon during the 9/15/21 telephone interview, it is respectfully submitted that the art cited fails to teach or suggest at least the aforementioned features of amended claim 10. 
Independent claim 10 is therefore believed to be allowable over the art cited. Claims 13-17 are believed to be allowable as well at least because of their dependencies from independent claim 10 and also because the Office fails to demonstrate that the features of these claims are taught or suggested by the art cited. 
Withdrawal of this rejection and allowance of the rejected claims are therefore respectfully requested. 


However, according to examiner interview summary, only agreement was reached that applicant’s proposed amendment would overcome the current rejection of record.
No agreement on the patentability of applicant’s amended claim 10 could be reached without further search and consideration.
Currently claim 10 ,13-17, 34, 35 are rejection based upon the current art of record.
Applicant’s arguments are no persuasive.

	Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HU et al (CN 107068696A) discloses test structures with different pad sizes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        

/NILUFA RAHIM/Primary Examiner, Art Unit 2893